Electronically Filed
                                                      Supreme Court
                                                      SCOT-XX-XXXXXXX
                                                      23-FEB-2021
                                                      08:50 AM
                                                      Dkt. 6 ORD

                            SCOT-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                ROBERT K.R. QUARTERO, Petitioner,

                                  vs.

        KEHAULANI A. QUARTERO, on behalf of minor child,
                           Respondent.


                          ORIGINAL PROCEEDING
                        (Case No. 1DA201002043)

              ORDER DISMISSING ORIGINAL PROCEEDING
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          On February 16, 2021, the appellate clerks’ office

received a document from Robert K.R. Quartero (“Quartero”)

entitled, “Respondent’s Notice of Appeal to the Supreme Court of

the State of Hawaii Against the January 15, 2021 Order Denying

Respondent’s Motion for Reconsideration Filed October 22, 2020”

(“Notice of Appeal”).    The document was subsequently filed in

this original proceeding on February 17, 2021.    In addition, on

February 17, 2021, Quartero filed a document seeking to proceed

on appeal without paying the required filing fees.    Upon

consideration of the documents and the record herein, it appears

that Quartero seeks to assert an appeal from the family court’s
January 15, 2021 “Order Denying Respondent’s Motion for

Reconsideration Filed October 22, 2020” in Case No. 1DA201002043.

A notice of appeal filed in the Intermediate Court of Appeals is

the appropriate means to seek such appellate review.       See HRS §

571-54 (an interested party aggrieved by a family court order,

including an order on a motion for reconsideration, may appeal to

the intermediate appellate court upon the same terms and

conditions as in other cases in the circuit court, and review

shall be governed by chapter 602); HRS § 602-57(a) (the ICA has

jurisdiction “[t]o hear and determine appeals from any court or

agency when appeals are allowed by law”).    Accordingly,

          IT IS HEREBY ORDERED that this original proceeding is

dismissed.    The clerk of the appellate court shall file the

documents in this original proceeding in the Intermediate Court

of Appeals.    The date of receipt of the document shall be deemed

the filing date.

          DATED: Honolulu, Hawai#i, February 23, 2021.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins




                                  2